Citation Nr: 1549473	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  09-19 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased initial rating for lumbar strain currently rated as 10 percent disabling.

2.  Entitlement to an increased initial rating for epicondylitis of the left elbow (left elbow) rated as 10 percent disabling prior to September 25, 2014, and 20 percent disabling thereafter.

3.  Entitlement to an increased initial rating for chondromalacia patella of the right knee (right knee), currently rated as 10 percent disabling.

4.  Entitlement to an increased initial rating for chondromalacia patella of the left knee (left knee), currently rated as 10 percent disabling.

5.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.
6.  Entitlement to an initial compensable rating for residuals of right inguinal hernia repair (hernia).

7.  Entitlement to an initial compensable rating for an inguinal hernia scar (scar).

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to December 2005.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) dated in April 2006 (lumbar strain, left elbow, right knee, left knee, and hernia), May 2006 (PTSD) and June 2007 (scar), which granted service connection for issues one through seven on the cover page.  Thereafter, in June 2009 the Veteran was assigned increased ratings for his PTSD (30 percent), lumbar strain (10 percent), left elbow (10 percent), right knee (10 percent), and left knee (10 percent), effective the date of the initial grant of service connection, December 16, 2005.  Subsequently, in October 2014, the Veteran was assigned a 30 percent rating for his left elbow disability, effective September 25, 2014.

The Board notes that in the October 2014 rating decision, the Veteran was also granted service connection for left elbow peripheral neuropathy, rated as 10   percent disabling effective September 25, 2014.  The Veteran did not express disagreement with the initial rating or effective date assigned for that disability; thus, that issue is not before the Board.  38 C.F.R. § 20.200.

In September 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  Following the hearing the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. 
§ 20.1304(c).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Board finds that the evidence, including the September 2015 hearing testimony, reasonably raises a claim for TDIU pursuant to the holding in Rice and has added that issue to the cover page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is required to ensure due process and for additional development.

Regarding the Veteran's claims for increased ratings for lumbar strain, right and left knee disabilities, PTSD, and residuals of a hernia and scar, the Board notes that the Veteran was last afforded an examination for his service-connected back and knee disabilities in February 2006; for his PTSD in May 2006; and for his scar in March 2007.  It does not appear that an examination specific to his hernia repair was conducted.  Additionally, the Veteran also indicated that these service-connected disabilities have worsened in severity since his last examinations.  Thus, given the fact that it has been nearly 10 years since the Veteran was last examined for his service-connected lumbar spine, knees, hernia, and scar, the Board finds that remand for new VA examinations is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997). 

While the Veteran has submitted medical records, it is unclear from his hearing testimony whether additional private treatment records exist.  Relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Finally, regarding the TDIU claim, the Board notes that the Veteran reported working at various times during the period on appeal but that he reported at his September 2015 hearing that he was unable to work due to his service-connected disabilities.  Thus, in light of the Court's holding in Rice, the Board finds that the issue of unemployability has at least been raised such that appropriate notice pursuant to the Veterans Claims Assistance Act (VCAA) and an application form should be provided.

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran appropriate notice that advises him about the information and evidence needed to substantiate a claim for a TDIU.  In addition, ask him to fully complete an Application for Increased Compensation based on Unemployability (VA Form 21-8940).

2. Ask the Veteran to provide completed release forms with the names and addresses of medical care providers who have recently treated him for his PTSD, lumbar strain, right and left knee disabilities, hernia and residuals, and left elbow epicondylitis, to include the provider who prescribes medication for his PTSD.  After securing the necessary release, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such.  

3. Obtain and associate with the claims folder relevant VA treatment records dated since June 2009.

4. Schedule the Veteran for a VA back examination to assess the current severity of his service-connected lumbar strain.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should   be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's back disability should be reported, to include range of motion of the thoracolumbar spine.  

5. Schedule the Veteran for a VA knee examination to assess the current severity of his service-connected right and left knee chondromalacia.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's knee disabilities should be reported, to include range of motion and strength testing.  

6. Schedule the Veteran for a VA hernia examination to assess the current severity of her service-connected inguinal hernia residuals and scar.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's hernia residuals should be reported, to include the size of any surgical scars and notation as to whether the scar is painful or unstable.  

7. Schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected PTSD.  The claims file should     be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The examiner should indicate the impact of the disorder on the Veteran's occupational and social functioning.

8. After the development requested above has been completed to the extent possible, the AOJ should readjudicate the claims, to include entitlement to a TDIU.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case, to include the pertinent laws for a TDIU, and be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

